DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, and 5-6 are rejected under 35 U.S.C. 103 as being un-patentable over Torii (“Torii”, US 20090193133 A1) hereinafter Torii, in view of Chang et al.  (”Chang”, US 20020124094 A1) hereinafter Chang. 

Regarding claim 1, Torii teaches an information processing apparatus communicable with an electronic apparatus according to a plurality of protocols, the information processing apparatus comprising circuitry configured to ([0042-0045] Fig. 1 device 300 is an electronic apparatus, device 100 is an information processing apparatus)([0014][0020][0068] different protocols are used such as SNMP v1, SNMP v2, IP4, IP6)([0017] network device management apparatus communicably connected to a device and a client apparatus on a network,):
identify a particular protocol supported by the electronic apparatus among the plurality of protocols ([0017] to identify a communication protocol used by the client apparatus, identify a communication protocol used by the device) ([0014][0020][0068] different protocols are used such as SNMP v1, SNMP v2, IP4, IP6);
determine a management type based on the identified particular protocol ([0007] DHCP for IPv4, IPv6)([0010] accessing the device using web-server)([0072] Web server is management type, through http); and
set a communication path through which the electronic apparatus communicates with a management apparatus ([0015-0019] send an address for connection to the device to the client apparatus, when the determination unit determines that communication between the client apparatus and the device is possible.) ([0083-0085] Fig. 10 )([0094] Fig. 11)([0060] Fig. 1 LAN)
Torri does not explicitly teach set a communication path through which the electronic apparatus communicates with a management apparatus based on the determined management type, however
Chang teaches set a communication path through which the electronic apparatus communicates with a management apparatus based on the determined management type ([0071-0072] the target is ultimately known within the DKS space using traditional network values, i.e. a specific network address and a specific protocol identifier. An action object is generated on behalf of an application to resolve the network location of an endpoint. The action object asks the NEL service to resolve the network address and define the route to the endpoint in that network. an EndpointAddress object; a fully decoded NetworkAddress object; and a string representing the IP address of the IP endpoint. In combination with the action objects, the NEL service determines which gateway to use to reach a particular resource.)([0102-0107] Fig. 6A)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Torii in view of Chang in order to set a communication path based on management type because it would be advantageous for the network management system to provide a methodology for monitoring the status of endpoints using a variety of protocols and provide flexible platform independent scheme for network management tasks in high distributed system.

Regarding claim 2, Torii and Chang teach the information processing apparatus of claim 1. 
Torii further teaches wherein the circuitry is further configured to mediate communication between the electronic apparatus and the management apparatus ([0075] Fig. 7 part 2 device detail page display,  if communication between the browser 102 and the device 300 is impossible, the device management application 101 acquires information from the device 300 using the protocol, such as SNMPv1, SNMPv3, or Web service, by which the browser 102 can communicate with the device 300 (S21 and S22). Then, the device management application 101 generates the device detail screen (see FIG. 9) and sends the generated screen back to the browser 102 (S23).)([0082] Fig. 10 Steps S1-8, S1-9)(Fig. 18), and 
the communication path set by the circuitry is a communication path through which the electronic apparatus communicates with the management apparatus via the information processing apparatus ([0075] Fig. 7 part 2 device detail page display,  if communication between the browser 102 and the device 300 is impossible, the device management application 101 acquires information from the device 300 using the protocol, such as SNMPv1, SNMPv3, or Web service, by which the browser 102 can communicate with the device 300 (S21 and S22). Then, the device management application 101 generates the device detail screen (see FIG. 9) and sends the generated screen back to the browser 102 (S23).)([0082] Fig. 10 Steps S1-8, S1-9)(Fig. 18),.


Regarding claim 3, Torii and Chang teach the information processing apparatus of claim 1, 
Torii further teaches wherein the communication path set by the circuitry is a communication path through which the electronic apparatus communicates with the management apparatus without intervening the information processing apparatus ([0074] If communication between the browser 102 and the device 300 is possible, the device management application 101 sends a redirect request to the browser 102 so as to redirect the browser 102 to the address of the device 300 with which the browser 102 can communicate (S13))([0081] Fig. 10 Step S1-7)(Fig. 18),.

Regarding claim 5, claim 5 can be rejected with the same reasoning as claim 1.
Regarding claim 6, claim 6 can be rejected with the same reasoning as claim 1



Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable over Torii (“Torii”, US 20090193133 A1) hereinafter Torii, and Chang et al.  (”Chang”, US 20020124094 A1) hereinafter Chang, in view of SENGUPTA et al. (“SENGUPTA”, US 20150236899 A1) hereinafter SENGUPTA. 

Regarding claim 4, Torii and Chang teach the information processing apparatus of claim 1, 
Torii further teaches wherein the circuitry acquires a plurality of pieces of model information respectively from a plurality of electronic apparatuses including the electronic apparatus, the plurality of pieces of model information respectively indicating types of the plurality of electronic apparatuses ([0069] Fig. 6, Device List, Devices X, Y, Z and A, their addresses, and the product names associated with each device)([0065-0068] Fig. 5, Device Information  Acquisition, 507 Device Information storing section), and
Torii and Chang do not explicitly teach registers the plurality of pieces of model information of the plurality of electronic apparatuses in the management apparatus, however
SENGUPTA teaches registers the plurality of pieces of model information of the plurality of electronic apparatuses in the management apparatus ([0028] Fig. 1 The management server 100 may be connected to an object server 102 via network 110 for downloading management objects (“MMOBs”) stored in an object database 175 managed by the object server 102, management apparatus is 100, Object server 102 is the information processing apparatu, network devices 111, 112, 113 are the electronic apparatuses)([0032-0035] Fig. 2 the information about the network device comprises information identifying the make of the network device (i.e., information identifying the manufacturer of the network device and/or information identifying the trade name of the network device) and/or information identifying the model of the network device.)([0010] information about the network device (e.g., information identifying the make and/or model of the network device))

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Torii and Chang in view of SENGUPTA to register model information and types of the network devices because it would be more efficient and low cost solutions to manage and operate multiple network devices in more complex, serviceability and operability environments. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FADI HAJ SAID/Examiner, Art Unit 2444